Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is in response to applicant’s amendment filed on 06/24/2022.
2.	Claims 1-20 are pending.
Response to Applicant’s Arguments
3.	The Terminal Disclaimer filed on 07/14/2022 is approved by the office. Therefore the Double Patenting rejection of the claims 1-20 is withdrawn.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Reisman (USPUB# 20150135214 A1) teaches systems and methods for navigating hypermedia using multiple coordinated input/output device sets. Disclosed systems and methods allow a user and/or an author to control what resources are presented on which device sets (whether they are integrated or not), and provide for coordinating browsing activities to enable such a user interface to be employed across multiple independent systems. Disclosed systems and methods also support new and enriched aspects and applications of hypermedia browsing and related business activities.
Robinson et.al. (USPUB# 20160006835 A1) teaches A distributed cloud computing platform can comprise a plurality of user devices and a plurality of servers connected by a network connection. The plurality of servers can be configured for collectively maintaining a communication session. A high bandwidth and low latency network connection between the plurality of servers can be configured for the transfer of communication session information between the plurality of servers. The plurality of user devices can be configured for participating in a communication session by interacting with the nearest of the plurality of servers.
Pandey (USPUB# 20130326561 A1) teaches An approach provides indexing of media content capable of effectively controlling playback availability of the vast variety of media content. A recording of a video session associated with a media stream is initiated. A portion of the video session is selected. And an index for playback of the selected portion and for playback of the video session is configured, wherein the selected portion is played back when the video session is unavailable for playback. 
Reisman, Robinson, Pandey and other prior arts do not singularly or in combination disclose the limitations " configuring the media device, by the media device, to provide an asynchronous session within which video content is subsequently transferred from the content provider system to the media device via the wireless network, where the configuration comprises creating specifications of asynchronous session parameters to define delivery operations for subsequent delivery of the video content with the asynchronous session, the specifications of asynchronous session parameters comprising specifications of an encryption protocol for encryption of communications for subsequent transfer of the video content from the content provider system; requesting, by the media device, opening of the asynchronous session; starting the asynchronous session within which video packets corresponding to the video content are delivered from the content provider system to the media device in accordance with the specifications of the asynchronous session parameters; and causing, by the media device, display of at least part of the video content." in independent claim 1 and similarly in independent claims 8 and 15. These limitations in combination with the remaining claim limitations provide a unique way for to mix multiple different types of signals within the same bandwidth with more efficiency in identifying types of traffic (e.g., video, voice, etc.) of a next-generation network and routing the traffic according to the types of connections/transport determined, while providing particular advantages with video transport in the deployment of next-generation networks (see [0022]). 
Dependent claims 2-7, 9-14, and 16-20 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A system is disclosed that provides functionality for two users to establish multi-modal communication services including voice, messaging, and instance messaging on mobile devices using one or more online community identities. Based on the online identity and profile of a first user of on an online community, a second user may initiate a communications session request to the first user. A service bridging server may incorporate the profile and other information such as presence status of the second user into the session request message and then send the session request to the mobile client of the first user. The first user can act on the session request with a range of disposition options and multiple modes of communication types on the first user mobile device based on the online community identity of the first user and the second user. (Quon et al. ‘212)
Systems and methods to combine multiple voice activated audio input data packets that indicate sequence dependent operations are provided. A natural language processor component can receive first and second input audio signal from a client computing device, and can identify respective requests and corresponding trigger keywords. A direct action application programming interface (“API”) can generate respective action data structures, and can construct respective data transmissions including the respective action data structures. A thread optimization component can obtain data packets of the first data transmission, and can obtain data packets of the second data transmission. The thread optimization component can determine, based on a heuristic technique applied to the data packets of the respective data transmissions a sequence dependency parameter. The thread optimization component can merge, based on a comparison of the sequence dependency parameter with a threshold, the first and second data transmissions into a single thread. (Bhaya et al. ‘804)
UPnP can be used for transferring a multimedia session from a device to another in a home network. The procedure for transfer of session is based on the UPnP audio video architecture. We also describe our prototype implementation. (Mukhtar et al. “Session Mobility of Multimedia Applications in Home Networks Using UPnP”)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2445